                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


FIREMAN’S FUND INSURANCE COMPANY,
and ZURICH INSURANCE COMPANY, LTD,
as subrogees to Boart Longyear, Inc.,

               Plaintiffs,
v.                                                                  No. 6:10-cv-00401-MV-KRS

THYSSEN MINING CONSTRUCTION
COMPANY OF CANADA LTD; MUDJATIK
THYSSEN MINING; COMINCO
ENGINEERING SERVICES LTD; and
DOES 1-10, inclusive,

               Defendants.

                    ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. After reviewing the record, the

Court concludes the case is ready for a trial scheduling order and will hold a telephonic

conference on April 16, 2019 at 11:00 a.m. to determine the scheduling and location of the trial

and other significant pre-trial hearings. The parties shall call (888) 398-2342 and enter access

code 8193818 to connect to the proceedings.

       IT IS SO ORDERED.



                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                            Page 1 of 1
